Citation Nr: 1244419	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  11-04 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of medical treatment rendered at the Arnot Ogden Medical Center between February 6, 2010, and February 9, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1954 to November 1957.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 administrative decision by the VAMC in Canandaigua, New York, which denied a claim for payment or reimbursement of medical treatment rendered at the Arnot Ogden Medical Center between February 6, 2010, and February 9, 2010.  The Veteran timely appealed.

In January 2012, the Board remanded the matter for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for bipolar disorder, evaluated as 100 percent disabling. 

2.  The Veteran presented to the emergency room at the Arnot Ogden Medical Center in Elmira, New York, on February 6, 2010; he was admitted and aggressively treated and monitored for a very severe MRSA infection in the prepatellar space, proximal to his knee joint, and discharged on February 9, 2010.

3.  The emergency medical services provided at the Arnot Ogden Medical Center were of such a nature that a reasonably prudent person would expect that delay in seeking immediate medical attention would be hazardous to life or health; VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable; nor is the Veteran's condition shown to have stabilized at any time prior to his discharge.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical treatment rendered at the Arnot Ogden Medical Center between February 6, 2010, and February 9, 2010, have been met.  38 U.S.C.A. §§ 1728, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 17.53, 17.120 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

That notwithstanding, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses.  There is no outstanding evidence, and this case does not turn on a medical question for which an opinion would be necessary.  In short, the Board concludes that requirements for fair development of the appeal have been met.


II.  Analysis

The basic facts in this case are not in dispute.  Since September 1992, the Veteran has been service-connected for bipolar disorder, evaluated as 100 percent disabling.  He now seeks payment or reimbursement for medical treatment rendered at the Arnot Ogden Medical Center between February 6, 2010, and February 9, 2010, for treatment of right knee cellulitis with secondary MRSA infection.

Congress has authorized the reimbursement or payment for unauthorized emergency medical treatment of Veterans, under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  38 U.S.C.A. § 1728 applies to Veterans who have been granted service connection for at least one disability at the time they sought treatment, or who were participants in a vocational rehabilitation program.  

As noted, service connection is currently in effect for bipolar disorder, evaluated as 100 percent disabling.  As such, 38 U.S.C.A. § 1728 is applicable; the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1725 (which governs payment where a Veteran has not been granted service connection for the disorder treated, or is not in receipt of total compensation).  In this regard, no further discussion of payment or reimbursement under 38 U.S.C.A. § 1725 is warranted or necessary. 

According to the Veteran, when he first discovered what looked like a rapidly worsening insect bite on his right knee, he saw two physicians at the Guthrie Army Medical Clinic at Fort Drum who diagnosed MSRA and prescribed antibiotics.  Following that treatment, the Veteran stated that "on Sunday evening it got worse and [he] went to the Corning Hospital and was told to put a 'hot pack' on it."  The Veteran stated further that he "did not believe that was a proper treatment and went to the Arnot Ogden Hospital in Elmira, New York, where [he] was admitted and put on antibiotic IV."  He reported further that "after a few days of no improvement surgery was required," and that after surgery he "had to return for out-patient antibiotic IV for 8 days."

The Veteran contends that he went to Arnot Ogden Medical Center in Elmira because his condition was serious enough as to render him unable to drive to the VA Medical Center in Bath, New York; and reported that he "had to go local."  Records show that the Veteran was treated aggressively as an inpatient.  The Veteran also reported that he then resided in Horseheads, New York.  

When VA facilities are not capable of furnishing the care or services required, VA may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran, until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52(a)(3) (2012).  

The admission of a Veteran to a non-VA hospital at the expense of VA and under the provisions of 38 U.S.C.A § 1703 must be authorized in advance.  38 C.F.R. § 17.54 (2012); Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

Here, there was no prior authorization for the medical treatment rendered between February 6, 2010, and February 9, 2010, at the Arnot Ogden Medical Center; and authorization was not obtained pursuant to 38 C.F.R. § 17.54.  Hence, payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2002 & Supp. 2012).

To the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation (except prosthetic appliances, similar devices, and repairs) may be paid on the basis of a claim timely filed, under the following circumstances: 

(a) For Veterans with service-connected disabilities.  Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2012).

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Initially, at issue in this case is the second element; and in particular, whether the medical treatment rendered between February 6, 2010, and February 9, 2010, was on an emergent basis.

In this regard, the Veteran reported that he had already been diagnosed with MRSA infection on areas of his stomach; and that, left untreated, MRSA infection could result in necrotizing fasciitis and usually occurred in extremities and required surgery to remove it.  He also reported that MRSA infections were aggressive and spread rapidly, and that some patients with necrotizing fasciitis died within 18 hours.  The Veteran reported that he could not travel to the Bath VA because of his medical condition; and that he presented for emergency treatment at the Arnot Ogden Medical Center on February 6, 2010, with a reddened and swollen right knee and stated that he had been treated for MRSA infection for areas on his stomach.

The Board also notes that the Veteran's private treating physician, Mark D. Gibson, M.D., provided a medical statement in December 2010.  Dr. Gibson indicated that the Veteran was treated for a very severe MRSA infection in the prepatellar space in February 2010; and that this was a very critical infection because of the proximity to the Veteran's knee joint, and the virulence of the organism.  Dr. Gibson opined that there was no question about the urgency of the need for treatment and immediate need for surgical drainage.

Pursuant to 38 U.S.C.A. § 1728, treatment for a medical emergency exists where a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  38 U.S.C.A. § 1728; 76 Fed. Reg. 79,069, 79,070 (to be codified at 38 C.F.R. § 17.120).

Here, the Board finds that the Veteran has demonstrated that the evaluation and treatment rendered between February 6, 2010, and February 9, 2010, was for a medical emergency.  Moreover, treatment records added to the claims file, pursuant to the January 2012 remand, reflect Dr. Gibson's concern that the MRSA prepatellar infection of the Veteran's knee would progress into the knee joint and progress to an intra-articular infection.  Dr. Gibson's recommended course of treatment required aggressive antibiotic, intravenous treatment as an inpatient, with careful follow-up to assess any increasing effusion that might require aspiration or irrigation, or debridement and arthroscopic drainage.  Hence, the second element for reimbursement is met.

Lastly, at issue in this case is the third element, and in particular, whether VA or other federal facilities were feasibly available to render treatment between February 6, 2010, and February 9, 2010.
  
A VA facility may be considered as not feasibly available when the relative distance of the travel involved makes it necessary or economically advisable to use non-VA facilities.  See 38 C.F.R. § 17.53 (2012); see also Cotton v. Brown, 7 Vet. App. 325, 327-28 (1995) (providing that the fact that a VA medical center was located in the same city as the private facility did not provide an adequate basis for the Board's findings that a VA facility was "available"; rather, the determination of whether a VA facility was "feasibly available" must be made after consideration of such factors as the urgent nature of the Veteran's medical condition and the length of any delay that would have been required to obtain treatment from a VA facility). 

Records show that the VA Medical Center in Bath, New York, was available at the time to provide medical services to the Veteran.  In this regard, the Veteran has indicated that his medical condition prevented him from traveling the further distance from his home in Horseheads, New York, to Bath, New York (37.8 miles); rather, he traveled the shorter distance to Elmira, New York (5.8 miles).  Dr. Gibson's December 2010 letter also reflects a sense of urgency in the aggressive treatment of the Veteran as an inpatient, as well as the need for careful and continual monitoring of the Veteran's medical condition between February 6, 2010, and February 9, 2010.  Under these circumstances, and resolving all doubt in favor of the Veteran, the Board finds that the relative distance of travel made it necessary or economically advisable for the Veteran to use non-VA facilities.

Moreover, the evidence of record is insufficient to show that the episode of care at issue was not a "continued medical emergency" of such a nature that the Veteran could have been safely discharged or transferred to a VA or other Federal facility.  See 38 C.F.R. § 17.120(b).  Treatment records do not present clear evidence that the Veteran was clinically stable for transfer on any particular day prior to his discharge on February 9, 2010.
 
Given the foregoing, the Board finds that the evidence is at least in equipoise, and that payment or reimbursement of medical treatment rendered at the Arnot Ogden Medical Center between February 6, 2010, and February 9, 2010, is warranted.  Therefore, the claim is granted. 


ORDER

The claim of entitlement to payment or reimbursement for unauthorized medical treatment rendered at the Arnot Ogden Medical Center between February 6, 2010, and February 9, 2010, is granted.




____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


